Name: 91/206/EEC: Commission Decision of 11 March 1991 on the establishment of an addendum to the Community support framework for Community structural assistance in Greece on the improvement of the conditions under which fishery and aquaculture products are processed and marketed (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  food technology;  Europe;  fisheries;  marketing
 Date Published: 1991-04-19

 Avis juridique important|31991D020691/206/EEC: Commission Decision of 11 March 1991 on the establishment of an addendum to the Community support framework for Community structural assistance in Greece on the improvement of the conditions under which fishery and aquaculture products are processed and marketed (Only the Greek text is authentic) Official Journal L 099 , 19/04/1991 P. 0017 - 0018COMMISSION DECISION of 11 March 1991 on the establishment of an addendum to the Community support framework for Community structural assistance in Greece on the improvement of the conditions under which fishery and aquaculture products are processed and marketed (Only the Greek text is authentic) (91/206/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), and in particular Article 8 (5) thereof, After consultation of the Standing Committee on the Fishing Industry and of the Committee for the Development and Reconversion of Regions, Whereas the Commission has approved, by Decision 90/203/EEC (2), the Community support framework for structural assistance in Greece; Whereas the Greek Government submitted to the Commission on 27 March 1990 the sectoral plan on the modernization of the conditions under which fishery and aquaculture products are processed and marketed, referred to in Article 2 of Council Regulation (EEC) No 4042/89 of 19 December 1989 on the improvement of the conditions under which fishery and aquaculture products are processed and marketed (3); Whereas the plan submitted by the Member State includes descriptions of the main priorities selected and indication of the use to be made of assistance under the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section in implementing the plan; Whereas measures falling within the scope of Regulation (EEC) No 4042/89 may be taken into consideration by the Commission when establishing the Community support frameworks for areas covered by Objective 1 as provided for in Title III of Regulation (EEC) No 2052/88; Whereas this addendum to the Community support framework has been established in agreement with the Member State concerned through the partnership defined in Article 4 of Regulation (EEC) No 2052/88; Whereas the EIB also been involved in the preparation of this addendum to the Community support framework in accordance with Article 8 of Council Regulation (EEC) No 4253/88 (4) laying down provisions for implementing Regulation (EEC) No 2052/88; whereas it has declared its readiness to help implement this addendum on the basis of the estimated loan arrangements indicated in this decision and in accordance with the provisions of this Statute; Whereas the Commission is prepared to examine the possibility of the other Community lending instruments contributing to the financing of this addentum in accordance with the specific provisions governing them; Whereas in accordance with Article 10 (2) of Regulation (EEC) No 4253/88, this Decision is to be sent as a declaration of intent to the Member State; Whereas in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88 budgetary commitments relating to the contribution from the Structural Funds to the financing of the operations covered by the Community support framework will be made on the basis of subsequent Commission Decisions approving the operations concerned; HAS ADOPTED THIS DECISION: Article 1 The addendum to the Community support framework for Community structural assistance on the improvement of the conditions under which fishery and aquaculture products are processed and marketed in Greece, covering the period 1 January 1991 to 31 December 1993, is hereby approved. The Commission declares that it intends to contribute to the implementation of this addendum to the Community support framework in accordance with the detailed provisions thereof and in compliance with the rules and guidelines of the Structural Funds and the other existing financial instruments. Article 2 The addendum to the Community support framework contains the following essential information: (a) a statement of the main priorities for joint action: 1. processing of fishery and aquaculture products; 2. marketing of fishery and aquaculture products; (b) an indicative financing plan specifying, at constant 1991 prices, the total cost of the priorities adopted for joint action by the Community and the Member State concerned together with the existing national initiatives (integrated Mediterranean programmes), ECU 18,400 million for the whole period, and the financial arrangements envisaged for budgetary assistance from the Community, broken down as follows: (million ECU) a) 1. Processing of fishery and aquaculture products 7,200 2. Marketing of fishery and aquaculture products 1,600 3. Existing national initiatives 0,400 The resultant national financing requirement, approximately ECU 3,880 million for the public sector and ECU 5,320 million for the private sector, may be partially covered by Community loans from the European Investment Bank and the other loan instruments. Article 3 This declaration of intent is addressed to the Hellenic Republic. Done at Brussels, 11 March 1991. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 185, 15. 7. 1988, p. 9.(2) OJ No L 106, 26. 4. 1990, p. 26.(3) OJ No L 388, 30. 12. 1989, p. 1.(4) OJ No L 374, 31. 12. 1988, p. 1.